Appellant now seeks a rehearing upon a complaint which was not even mentioned upon original submission. He now says for the first time in his motion for rehearing that he was deprived of a bill of exception which *Page 3 
complained that the trial judge refused to permit the filing of an amended motion for new trial, leave for the filing of which was not requested until the day before court was to adjourn. He attaches to his motion for rehearing a bill of exception in which is incorporated his amended motion for new trial, which bill bears the approval of the trial judge with his reasons for not permitting the amended motion to be filed. This bill could have been filed in the lower court within the time allowed but seems never to have been so filed. We do not care to enter into any extended discussion of the matter. Whether an amended motion for new trial would be permitted to be filed after the time allowed by law for filing a motion for new trial is within the sound discretion of the trial court, and in the absence of an abuse of such discretion, the ruling will not be disturbed. Tores v. State, 74 Tex.Crim. Rep., 166 S.W. 523; Carusales v. State, 47 Tex.Crim. Rep., 82 S.W. 1038. The court was well within his discretion in declining to permit the filing of the amended motion for new trial.
Appellant's motion for rehearing is overruled.
Overruled.